
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT (the "Agreement") by and between Optio
Software, Inc. ("Company"), and Warren K. Neuburger ("You" or
"Your")(collectively referred to as the "Parties"), is entered into and
effective as of the 7th of May, 2001 (the "Effective Date").1

--------------------------------------------------------------------------------

1Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the "Definitions" section attached as Exhibit A. Exhibit A is
incorporated by reference and is included in the Definition of "Agreement."

    WHEREAS, the Company is engaged in the Business;

    WHEREAS, the Company desires to employ You as President and Chief Operating
Officer, and You desire to accept said employment by the Company;

    WHEREAS, Your position is a position of trust and responsibility with access
to Confidential Information, Trade Secrets, and information concerning employees
and customers of the Company;

    WHEREAS, the Trade Secrets and Confidential Information, and the
relationship between the Company and each of its employees and customers are
valuable assets of the Company and may not be converted to Your own use;

    WHEREAS, the Company has agreed to employ You in exchange for Your
compliance with the terms of this Agreement; and

    WHEREAS, the Company and You have agreed upon the terms and conditions of
Your employment with the Company and the Parties desire to express the terms and
conditions in this Agreement.

    NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is agreed:

    1.  Employment and Duties.  

    A.  Company shall employ You as President and Chief Operating Officer in
accordance with the terms and conditions set forth in this Agreement. You accept
employment on the terms set forth herein. You shall report to the Chief
Executive Officer of the Company, or such other executive as may be designated
by the Chief Executive Officer.

    B.  You shall have such duties as set forth on Exhibit B ("Duties") and as
may otherwise be assigned to You by the Chief Executive Officer from time to
time.

    C.  You agree to devote all necessary working time required of Your
position, to devote Your best efforts, skill, and energies to promote and
advance the business and/or interests of the Company, and to fully perform Your
obligations under this Agreement. During Your employment, You shall not render
services to any other entity, regardless of whether You receive compensation,
without the prior written consent of the Company. You may, however, (i) engage
in community, charitable, and educational activities, (ii) manage Your personal
investments, and (iii) with the prior written consent of the Company, serve on
corporate boards or committees, provided that such activities do not conflict or
interfere with the performance of Your obligations under this Agreement or
conflict with the interests of the Company.

    D.  As an officer of the Company, You owe a duty of care and loyalty to the
Company, as well as a duty to perform Your Duties in a manner that is in the
best interests of the Company.

1

--------------------------------------------------------------------------------

    E.  You agree to comply with the policies and procedures of the Company as
may be adopted and changed from time to time, including those described in the
Company's employee handbook. Material changes to policies and procedures may be
made from time to time by the Chief Executive Officer and/or the Board of
Directors. If this Agreement conflicts with such policies or procedures, this
Agreement will control.

    2.  Compensation.  

    A.  Base Salary.  During the term of this Agreement, Company shall pay to
You a base salary of $270,000 per year ("Base Salary"), subject to all
applicable withholdings. Your Base Salary may be adjusted annually at the
discretion of the Board of Directors, however these adjustments may only be
increases and not decreases. Your Base Salary shall be paid to You in accordance
with the Company's normal payroll practices.

    B.  Bonus.  During the term of this Agreement, You will receive an annual
bonus if Your performance and the Company's performance meets certain criteria
established from year to year by the Company's Board of Directors (the "Bonus").
You will not receive any Bonus if, due to termination for cause, You are not
employed on the last day of the year for which the Bonus is to be paid,
otherwise the bonus is to be prorated. The Bonus will be subject to all
applicable withholdings and will be paid within sixty (60) days after the end of
the year.

    C.  Stock Options.  As soon as possible after execution of this Agreement,
the Company will request that the Board of Directors grant You an option to
acquire 400,000 shares of the Company's common stock (the "Option"). The
exercise price of the Option shall be the fair market value as of the date of
grant of the Option. The Option shall vest as follows: (i) 12.5 percent (12.5%)
of the Option shall vest on the Effective Date, and (ii) the remaining
87.5 percent (87.5%) of the Option shall vest in equal installments on an annual
basis over a period of four (4) years, commencing on the Effective Date. Vesting
of the Option shall cease upon termination of Your employment for any reason
except as provided in Section 5C or 5D of this Agreement. The Option will be
subject to the terms and conditions of a Stock Option Grant Certificate (the
"Stock Option Certificate") to be prepared by the Company and the Company's
Stock Incentive Plan.

    D.  Executive Benefits.  You shall be entitled to participate in all benefit
plans as shall be in effect for all executive level personnel or applicable
generally to employees of the Company from time to time, subject to the terms
and conditions of such plans and programs.

    3.  Term.  The term of this Agreement shall be for a period of two
(2) years, beginning on the Effective Date and ending on April 21, 2003 (the
"Employment Period"). This Agreement may be extended for an additional one
(1) year period by a writing signed by both Parties thirty (30) days prior to
expiration of the Employment Period. If this Agreement is extended in accordance
with this Section, the extended period shall be included in the definition of
"Employment Period" for purposes of this Agreement.

    4.  Termination.  This Agreement may be terminated upon the occurrence of
any of the following events:

    A.  Expiration of the term of this Agreement, unless renewed in a writing
signed by both Parties in accordance with Section 3 above;

    B.  Your death, however prorating of bonus (to the extent earned by You
prior to Your death) and options (to the extent vested as of the date of Your
death) would transfer to Your estate subject to the terms and conditions of the
Company's option plan and Your Stock Option Certificate;

2

--------------------------------------------------------------------------------

    C.  Your disability;"Disability" means the inability of the Executive, due
to the condition of the Executive's physical, mental or emotional health, to
regularly and satisfactorily perform the duties of the Executive's
responsibilities as an executive of the Company or its subsidiaries for a
continuous period in excess of three months. If the existence of the Executive's
Disability shall be disputed by either party, the determination by a physician
duly licensed to practice medicine that such Disability exists shall be
necessary to establish such Disability, unless the Executive refuses to submit
to appropriate examinations at the request of the Board, in which case the
determination of the Board in good faith and after the requisite period of
Disability shall be conclusive as to whether such Disability exists;

    D.  Mutual written agreement between You and the Company at any time;

    E.  For Cause, as defined below,:

    1.  Your material breach of this agreement, provided that, if such breach is
curable, You shall be entitled to written notice and a thirty (30) day
opportunity to cure such breach;

    2.  Any act or omission by You which is, or is likely to be, materially
injurious to the Company or the business reputation of the Company;

    3.  Your dishonesty, fraud, malfeasance, gross negligence or misconduct in
the performance of Your duties or otherwise having an adverse affect on the
Company;

    4.  Your continued failure to satisfactorily perform Your duties under this
Agreement, to follow the direction (consistent with Your duties) of the Chief
Executive Officer or any other individual to whom You report, or to follow the
policies, procedures, and rules of the Company, after notice and a thirty
(30) day opportunity to cure;

    5.  Your arrest, indictment for, or conviction of, or Your entry of a plea
of guilty or no contest to, a felony or crime involving moral turpitude; or

    6.  Your resignation for other than Good Reason or failure to perform
services under this Agreement.

    F.  Your resignation for Good Reason which shall exist if the Company,
without Your written consent, (i) takes any action which is inconsistent with,
or results in the reduction of, Your then current title, duties or
responsibilities, (ii) reduces Your then current Base Salary, (iii) reduces the
benefits to which You are entitled on the Effective Date, unless a similar
reduction is made for other executive employees; (iv) requires You to relocate
more than seventy-five (75) miles from the location of the Company's offices on
the Effective Date, or (v) enters into a Change of Control transaction and the
successor corporation, if it is not the Company, does not assume (by law or
contract) the obligations of the Company hereunder. Good Reason shall not
include any isolated, insubstantial or inadvertent action that (i) is not taken
in bad faith, and (ii) is remedied by the Company within thirty (30) days of
receiving notice by You of such action.

    G.  Termination of employment by the Company at any time for any reason not
defined in sub-sections A-F above.

    5.  Post Termination Payment Obligations.  

    A.  If this Agreement terminates for any of the reasons set forth in
sub-sections 4 A, B, D or E of this Agreement, then You shall be entitled to
receive Your Base Salary through the termination date and thereafter the Company
shall have no further obligations under this Agreement, including, but not
limited to, the obligation to pay You any portion of the Bonus under Section 2
B, but You shall continue to be bound by Sections 8, A, B, and C, and all other
post-termination obligations contained in this Agreement.

3

--------------------------------------------------------------------------------

    B.  If this Agreement terminates for any of the reasons set forth in
sub-sections 4 F or G of this Agreement, then the Company shall pay You a
separation payment equal to twelve (12) months base salary in effect as of the
date of termination, payable over a period of twelve (12) months in accordance
with the Company's normal payroll practices, any prorated Bonus payments (to the
extent earned by You prior to Your termination date). If this Agreement
terminates for the reason set forth in sub-section 4C of this Agreement by
reason of an injury which occurs in the course of the performance of Your duties
for the Company, then the Company shall pay You a separation payment equal to
twelve (12) months base salary in effect as of the date of termination, less the
monthly amount that you are entitled to receive under any and all long-term and
short-term disability insurance policies, payable over a period of twelve
(12) months in accordance with the Company's normal payroll practices.In the
event that this Agreement terminates prior to expiration of the Employment
Period, the separation payments set forth in the preceding sentence shall
constitute full satisfaction of the Company's obligations under this Agreement.
The Company's obligation to make the separation payments shall be conditioned
upon Your:

    1.  Execution of a Separation and Release Agreement in a form prepared by
the Company whereby You release the Company from any and all liability and
claims of any kind; and

    2.  Compliance with the restrictive covenants (Sections 8 A, B, and C) and
all post-termination obligations contained in this Agreement.

    The Company's obligation to make the separation payments set forth in this
Section 5B shall terminate immediately upon any breach by You of any
post-termination obligations to which You are subject.

    C.  If, within twelve (12) months following a Change of Control, (i) the
Company or the successor entity to the Company terminates Your employment in the
manner described in sub-sections 4G of this Agreement or (ii) You terminate your
employment pursuant to sub-section 4F of this Agreement; or (iii) the successor
entity to the Company fails to extend the term of this Agreement for an
additional one (1) year period in accordance with Section 3 above, then (i) You
shall receive the separation payment stated, and subject to the conditions set
forth, in section 5B above, and (ii) vesting of the Option shall be accelerated
so that the Option shall be immediately exercisable in full in accordance with
the terms and conditions of the Stock Option Certificate.

    D.  If the Company terminates Your employment in the manner described in
sub-section 4G of this Agreement, then vesting of the Option shall be
accelerated so that the Option shall be immediately exercisable in full in
accordance with the terms and conditions of the Stock Option Certificate.

    6.  Set-Off.  If You have any outstanding obligations to the Company at the
time this Agreement terminates for any reason, You acknowledge that the Company
is authorized to deduct any amounts owed to the Company from Your final paycheck
and/or from any amounts that would otherwise be due to You under Section 5B
above.

    7.  Books and Records.  You agree that all files, documents, records,
customer lists, books and other materials which come into Your use or possession
during the term of this Agreement and which are in any way related to the
Company's business shall at all times remain the property of the Company, and
that upon request by Company or upon the termination of this Agreement for any
reason, You shall immediately surrender to Company all such property and copies
thereof.

    8.  Restrictive Covenants.  You acknowledge that the restrictions contained
in this Section 8 are reasonable and necessary to protect the legitimate
business interests of the Company, and will not

4

--------------------------------------------------------------------------------

impair or infringe upon Your right to work or earn a living after Your
employment with the Company ends.

    A.  Trade Secrets and Confidential Information.  You represent and warrant
that: (i) You are not subject to any agreement that would prevent You from
performing Your duties for the Company or otherwise complying with this
Agreement, and (ii) You are not subject to or in breach of any non-disclosure
agreement, including any agreement concerning trade secrets or confidential
information owned by any other party.

    You agree that You will not: (i) use, disclose, or reverse engineer the
Trade Secrets or the Confidential Information, except as authorized by the
Company; (ii) during Your employment with the Company, use, disclose, or reverse
engineer (a) any confidential information or trade secrets of any former
employer or third party, or (b) any works of authorship developed in whole or in
part by You during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon Your
resignation or termination (a) retain Trade Secrets or Confidential Information,
including any copies existing in any form (including electronic form), which are
in Your possession or control, or (b) destroy, delete, or alter the Trade
Secrets or Confidential Information without the Company's consent.

    The obligations under this Section 8A shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information,
remain in effect during the Restricted Period.

    B.  Non-Solicitation of Customers.  During the Restricted Period, You will
not solicit any Customer of the Company for the purpose of providing any goods
or services competitive with the Business. The restrictions set forth in this
Section 8B apply only to the Customers with whom You had Contact.

    C.  Non-Recruit of Employees.  During the Restricted Period, You will not,
directly or indirectly, solicit, recruit or induce any Employee to (a) terminate
his or her employment relationship with the Company or (b) work for any other
person or entity engaged in the Business.

    9.  Work Product.  Your employment duties may include inventing in areas
directly or indirectly related to the business of the Company or to a line of
business that the Company may reasonably be interested in pursuing. All Work
Product shall constitute work made for hire. If (i) any of the Work Product may
not be considered work made for hire, or (ii) ownership of all right, title, and
interest to the legal rights in and to the Work Product will not vest
exclusively in the Company, then, without further consideration, You assign all
presently-existing Work Product to the Company, and agree to assign, and
automatically assign, all future Work Product to the Company.

    The Company will have the right to obtain and hold in its own name
copyrights, patents, design registrations, proprietary database rights,
trademarks, rights of publicity, and any other protection available in the Work
Product. At the Company's request, You agree to perform, during or after Your
employment with the Company, any acts to transfer, perfect and defend the
Company's ownership of the Work Product, including, but not limited to:
(i) executing all documents (including a formal assignment to the Company)
necessary for filing an application or registration for protection of the Work
Product (an "Application"), (ii) explaining the nature of the Work Product to
persons designated by the Company, (iii) reviewing Applications and other
related papers, or (iv) providing any other assistance reasonably required for
the orderly prosecution of Applications.

    You agree to provide the Company with a written description of any Work
Product in which You are involved (solely or jointly with others) and the
circumstances surrounding the creation of such Work Product.

5

--------------------------------------------------------------------------------

    10.  License.  You grant to the Company an irrevocable, nonexclusive,
worldwide, royalty-free license to: (i) make, use, sell, copy, perform, display,
distribute, or otherwise utilize copies of the Licensed Materials, (ii) prepare,
use and distribute derivative works based upon the Licensed Materials, and
(ii) authorize others to do the same. You shall notify the Company in writing of
any Licensed Materials You deliver to the Company.

    11.  Release.  You consent to the Company's use of Your image, likeness,
voice, or other characteristics in the Company's products or services. You
release the Company from any claims which You have or may have for right of
publicity, copyright infringement, or any other causes of action arising out of
the use, distribution, adaptation, reproduction, broadcast, or exhibition of
such characteristics.

    12.  Post-Employment Disclosure.  During the Restricted Period, you will
disclose that you have covenants (and the nature of those covenants) to persons
and/or entities to whom You provide goods and services. If, during the
Restricted Period, You provide services to another person or entity which
provides goods or services competitive with the goods or services provided by
the Company You shall provide the Company with such person or entity's name,
Your job title, and a description of the services You will provide.

    13.  Injunctive Relief.  You agree that if You breach Sections 8, 9, 10
and/or 11 of this Agreement: (i) the Company would suffer irreparable harm;
(ii) it would be difficult to determine damages, and money damages alone would
be an inadequate remedy for the injuries suffered by the Company, and (iii) if
the Company seeks injunctive relief to enforce this Agreement, You will waive
and will not (a) assert any defense that the Company has an adequate remedy at
law with respect to the breach, or (b) require that the Company submit proof of
the economic value of any Trade Secret or Confidential Information. Nothing
contained in this Agreement shall limit the Company's right to any other
remedies at law or in equity.

    14.  Severability.  The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

    15.  Attorneys' Fees.  In the event of litigation relating to this
Agreement, the prevailing party shall be entitled to recover attorneys' fees and
costs of litigation in addition to all other remedies available at law or in
equity.

Initials

WKN
CWC

    16.  Arbitration With Respect to Certain Matters.  The parties agree to
submit to arbitration, in accordance with these provisions, any claim or
controversy arising from or related to the alleged breach of this Agreement,
provided that claims or disputes of the types described in Section 13 above
shall not be subject to this Section 16. The parties further agree that, other
than with respect to claims or disputes of the types described in Section 13
above, the arbitration process agreed upon herein shall be the exclusive means
for resolving all disputes made subject to arbitration herein, but that no
arbitrator shall have authority to expand the scope of these arbitration
provisions. Any arbitration hereunder shall be conducted under the Model
Employment Procedures of the American Arbitration Association (AAA). Either
party may invoke arbitration procedures herein by written notice for arbitration
containing a statement of the matter to be arbitrated. The parties shall then
have fourteen (14) days in which they may identify a mutually agreeable, neutral
arbitrator. After the fourteen (14) day period has expired, the parties shall
prepare and submit to the AAA a joint submission, with each party to contribute
half of the appropriate administrative fee. In the event the parties cannot
agree upon a neutral arbitrator within fourteen (14) days after written notice
for arbitration is received, their joint

6

--------------------------------------------------------------------------------

submission to the AAA shall request a panel of nine arbitrators who are
practicing attorneys with professional experience in the field of employment
law, and the parties shall attempt to select an arbitrator from the panel
according to AAA procedures. Unless otherwise agreed by the parties, the
arbitration hearing shall take place in Atlanta, Georgia at a place designated
by the AAA. All arbitration procedures hereunder shall be confidential. The
arbitrator shall have authority to include all or any portion of costs of such
arbitration in an award. The arbitrator shall not have the power or authority to
award indirect, special, incidental, consequential, exemplary, or punitive
damages. The arbitrator may include equitable relief. Any arbitration awarded
shall be accompanied by a written statement containing a summary of the issues
in controversy, a description of the award, and an explanation of the reasons
for the award. It is understood and agreed by the parties that their agreements
herein concerning arbitration do not otherwise alter the terms and conditions of
employee's employment as provided by this agreement.

    17.  Waiver.  Any Party's failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. Any Party's waiver of
any breach of this Agreement shall not act as a waiver of any other breach.

    18.  Entire Agreement.  This Agreement, including Exhibits A and B which are
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement. This Agreement supersedes any
prior communications, agreements or understandings, whether oral or written,
between the Parties relating to the subject matter of this Agreement. Other than
terms of this Agreement, no other representation, promise or agreement has been
made with You to cause You to sign this Agreement.

    19.  Amendments.  This Agreement may not be amended or modified except in
writing signed by both Parties.

    20.  Successors and Assigns.  This Agreement shall be assignable to, and
shall inure to the benefit of, the Company's successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company's stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in Sections 8 A, B, and C of this
Agreement shall survive cessation of Your employment with the Company,
regardless of the reason for cessation of Your employment and regardless of who
causes the cessation.

    21.  Governing Law.  The laws of the State of Georgia shall govern this
Agreement. If Georgia's conflict of law rules would apply another state's laws,
the Parties agree that Georgia law shall still govern.

    22.  No Strict Construction.  If there is a dispute about the language of
this Agreement, the fact that one Party drafted the Agreement shall not be used
in its interpretation.

    23.  Notice.  Whenever any notice is required, it shall be given in writing
addressed as follows:

To Company:   Optio Software, Inc.
3015 Windward Plaza
Windward Fairways II
Alpharetta, Georgia 30005
Attn: Chief Executive Officer
To Executive:
 
Warren K. Neuburger
3525 Newport Bay Drive
Alpharetta, Georgia 30005

7

--------------------------------------------------------------------------------

    Notice shall be deemed given and effective three (3) days after the deposit
in the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either Party may
change the address for notice by notifying the other party of such change in
accordance with this Section.

    24.  Consent to Jurisdiction and Venue.  You agree that any claim arising
out of or relating to this Agreement shall be (i) brought in the Superior Court
of Fulton County, Georgia, or (ii) brought in or removed to the United States
District Court for the Northern District of Georgia, Atlanta Division. You
consent to the personal jurisdiction of the courts identified above. You waive
(i) any objection to jurisdiction or venue, or (ii) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.

    25.  AFFIRMATION.  YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS
AGREEMENT, YOU KNOW AND UNDERSTAND ITS TERMS AND CONDITIONS, AND YOU HAVE HAD
THE OPPORTUNITY TO ASK THE COMPANY ANY QUESTIONS YOU MAY HAVE HAD PRIOR TO
SIGNING THIS AGREEMENT.

    IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the day and year first above written.

    OPTIO SOFTWARE, INC.:
 
 
By:
/s/ C. WAYNE CAPE, CEO   

--------------------------------------------------------------------------------

[name]
 
 
Date:
4-12-01

--------------------------------------------------------------------------------


 
 
WARREN K. NEUBURGER:
 
 
By:
/s/ WARREN K. NEUBURGER   

--------------------------------------------------------------------------------


 
 
Date:
4-12-01

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------




EXHIBIT A


DEFINITIONS

A."Business" shall mean the business of (i) developing and providing software
that enables a business to integrate and present information to its customers,
suppliers, partners, and employees through various types of media (including,
but not limited to, print, Internet, e-mail and fax) by customizing, delivering
and exchanging information over a computer network (the "Software"), and
(ii) providing the implementation, training, and consulting services that
support the Software.

B."Change of Control" shall mean either of the following: (i) the acquisition,
directly or indirectly after the date of this Agreement, in one series of
related transactions, of 30% or more of the Company's common stock by any
"person" as that term is defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended excluding any acquisitions in capital raising
transactions; (ii) the consummation of a merger, consolidation, share exchange
or similar transaction of the Company with any other corporation, entity or
group, as a result of which the holders of the voting capital stock of the
Company as a group would receive less than 30% of the voting capital stock of
the surviving or resulting corporation, or (iii) the consummation of an
agreement providing for the sale or transfer (other than as security for
obligations of the Company) of substantially all the assets of the Company,
provided that none of the transactions described in subsections (i), (ii) or
(iii) shall include a transaction or series of transactions with an entity which
is controlled, directly or indirectly, after the transaction, by the Company or
another entity in which the shareholders of the Company immediately prior to
such transaction control, directly or indirectly, at least 30% of the
outstanding voting securities (including any entity which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries).

C."Company" means Optio Software, Inc., its parents, subsidiaries, affiliates
and all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives.

D."Confidential Information" means information of the Company, to the extent not
considered a Trade Secret under applicable law, that (i) relates to the business
of the Company, (ii) possesses an element of value to the Company, (iii) is not
generally known to the Company's competitors, and (iv) would damage the Company
if disclosed. Confidential Information includes, but is not limited to,
(i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company,
(iii) communication systems, audio systems, system designs and related
documentation, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, clients and customers of the Company, and
(vi) information concerning the Company's financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.

E."Contact" means any interaction between You and a Customer which (i) takes
place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company and (ii) occurs during the last year of
Your employment with the Company (or during Your employment if employed less
than a year).

F."Customer" means any person or entity to whom the Company has sold its
products or services, or solicited to sell its products or services.

9

--------------------------------------------------------------------------------

G."Employee" means any person who (i) is employed by the Company at the time
Your employment with the Company ends, (ii) was employed by the Company during
the last year of Your employment with the Company (or during Your employment if
employed less than a year), or (iii) is employed by the Company during the
Restricted Period.

H."Licensed Materials" means any materials that You utilize for the benefit of
the Company, or deliver to the Company or the Company's customers, which (i) do
not constitute Work Product, (ii) are created by You or of which You are
otherwise in lawful possession, and (iii) You may lawfully utilize for the
benefit of, or distribute to, the Company or the Company's customers.

I."Restricted Period" means the time period during Your employment with the
Company, and for one year after Your employment with the Company ends.

J."Trade Secrets" means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

K."Work Product" means (a) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, and/or works
of authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of You, and artistic works, and (b) any subject matter protected
under patent, copyright, proprietary database, trademark, trade secret, rights
of publicity, confidential information, or other property rights, including all
worldwide rights therein, that is or was conceived, created or developed in
whole or in part by You while employed by the Company and that either (i) is
created within the scope of Your employment, (ii) is based on, results from, or
is suggested by any work performed within the scope of Your employment and is
directly or indirectly related to the business of the Company or a line of
business that the Company may reasonably be interested in pursuing, (iii) has
been or will be paid for by the Company, or (iv) was created or improved in
whole or in part by using the Company's time, resources, data, facilities, or
equipment.

10

--------------------------------------------------------------------------------




EXHIBIT B


PRESIDENT & CHIEF OPERATING OFFICER

Position Responsibilities:

    Develop the company's business and product strategy and carry it through
full implementation.

    Work closely with the Chairman, CEO and BOD in reviewing the market place
strategy and evaluating new growth opportunities and acquisition targets.

    Lead, manage and direct business on a day-to-day basis worldwide with full
responsibility and accountability for vision, processes, growth, profitability
and effectively implementing business plans.

    Establish strong connection with potential partners, customers, industry
experts, trade analysts, financial analysts and investment bankers.

    Increase organizational intensity, establish individual and team goals and
accountability, while creating an environment, which rewards and promotes a
commitment to excellence and winning.

    Begin to assume a prominent industry profile through participation in a
variety of public and industry-oriented forums to understand the competitive
environment and opportunities for future growth.

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
EXHIBIT A
EXHIBIT B
